United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 96-2919
                                    ___________

Daniel Greg Dossett,                     *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the District of
      v.                                 * South Dakota.
                                         *
United States of America,                *
                                         *
             Appellant.                  *
                                    ___________

                                 Submitted: March 11, 1997
                                     Filed: May 27, 1997
                                   ___________

Before WOLLMAN and BEAM, Circuit Judges, and LAUGHREY,1 District Judge.
                          ___________

BEAM, Circuit Judge.

        Daniel Greg Dossett was convicted of using a firearm in relation to a drug
trafficking offense, in violation of 18 U.S.C. § 924(c), and of conspiracy to distribute
a controlled substance. After he had begun to serve his term of custody, the United
States Supreme Court decided Bailey v. United States, 116 S. Ct.. 501 (1995), which
clarified the kinds of conduct that constitute a violation of § 924(c). Dossett then
brought a collateral action pursuant to 28 U.S.C. § 2255, requesting that the district



      1
       The Honorable Nanette K. Laughrey, United States District Judge for the
Eastern and Western Districts of Missouri, sitting by designation.
court vacate his § 924(c) conviction in light of Bailey. The district court granted the
petition.

      The government requested that the district court resentence Dossett on his
remaining drug conviction, applying the Sentencing Guidelines' two-level enhancement
for possession of a dangerous weapon. See U.S. Sentencing Guidelines Manual, §
2D1.1(b)(1). The court in Dossett's original sentencing proceeding had been prohibited
from applying the § 2D1.1(b)(1) enhancement, because Dossett's sentence for the §
924(c) conviction already penalized that conduct. U.S.S.G. § 2K2.4, comment. (n.2).
The government argued that with the § 924(c) conviction set aside, the drug sentence
should be recalculated applying the § 2D1.1(b)(1) enhancement. The district court
denied the government's motion, concluding that it had no jurisdiction to resentence
Dossett on the drug conviction, and that such resentencing would constitute double
jeopardy. The government appealed.

      In two other cases, this court has already held that a district court in a § 2255
action has authority to resentence a prisoner on related convictions and apply the
§ 2D1.1(b)(1) enhancement when it has vacated a § 924(c) conviction in light of
Bailey. Gardiner v. United States, No. 96-2482, slip op. at 4-5 (8th Cir. May 27,
1997); United States v. Harrison, No. 96-2544, slip op. at 3 (8th Cir. May 9, 1997).
We have also held that such a resentencing does not constitute double jeopardy.
Gardiner, slip op at 6; Harrison, slip op. at 5. Based on Gardiner and Harrison, we
reverse the judgment of the district court and remand for further proceedings consistent
with this opinion.

      A true copy.

             ATTEST:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


                                          -2-